Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  153696(77)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 153696                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 325449
                                                                    Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan for ten minutes of oral argument that is separate from the time allotted to the
  parties is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk